Citation Nr: 1018226	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbar spine spondylosis and spondylolisthesis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1955 to July 
1959, October 1959 to October 1963 and January 1964 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for an 
increased rating for his lumbar spine condition.

The Veteran testified before the undersigned at a February 
2010 RO (Travel Board) hearing.  A copy of that hearing 
transcript has been associated with the claims file.

In February 2010, subsequent to the issuance of the July 2008 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was last afforded a VA orthopedic examination in 
April 2007.  At his February 2010 hearing, he testified that 
he now used a cane to ambulate and that he experienced 
radiating pain into his right leg.  At the April 2007 
examination he did not use a cane.  At the February 2010 
hearing he testified that he now used a cane due to the 
effects of his back disability.  His wife testified that his 
activity level had recently declined due to the back 
disability.  The testimony suggests that the disability has 
worsened in the three years since the last examination.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the February 2010 hearing testimony a 
new examination is required.

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) is an element of all 
claims for an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). The Veteran testified that he was currently 
unemployed (although he had stopped work for reasons 
unrelated to the back) and his wife testified that she had to 
do most of the chores around the house.  The Veteran's claim 
for increase together with the evidence of unemployability 
raises the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should afford the Veteran 
an examination to determine the current 
severity of his lumbar spine condition.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the file was 
reviewed.  All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.

The examiner should identify all current 
orthopedic and neurologic manifestations 
of the service connected lumbar spine 
condition.  

The examiner should provide an opinion 
concerning the current ranges of motion, 
including whether there is pain/painful 
motion, weakened movement, 
premature/excess fatigability, 
incoordination or flare-ups. These 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  

The examiner should also note all 
associated neurologic impairment as well 
as its severity.

The examiner should provide an opinion as 
to whether the Veteran's service connected 
disabilities would preclude him from 
obtaining or maintaining gainful 
employment for which his service connected 
disabilities would otherwise qualify him.  

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran 
is competent to report symptoms, and that 
the Veteran's reports must be considered 
in formulating the opinion.

2.  The RO/AMC should adjudicate the 
Veteran's entitlement to TDIU.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

